Filed 10/27/15 P. v. Weems CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063103

v.                                                                       (Super.Ct.No. FSB1402664)

CURTIS WEEMS, JR.,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. William Jefferson

Powell IV, Judge. Affirmed.

         Frank J. Torrano, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Curtis Weems, Jr., was charged by information with

assault with a deadly weapon. (Pen. Code1, § 245, subd. (a)(1), count 1.) It was also

alleged that defendant personally inflicted great bodily injury in the commission of the

charged offense. (§ 12022.7, subd. (a).) A jury found defendant guilty of count 1, and

found true the great bodily injury allegation. A trial court sentenced defendant to the

upper term of four years on count 1 and a consecutive three years on the great bodily

injury enhancement.

         Defendant filed a timely notice of appeal. We affirm.

                                  FACTUAL BACKGROUND

         On May 31, 2014, Reginald Peralta and Philip Thompson were in the parking lot

of Thompson’s apartment complex. Peralta noticed defendant, who was walking through

the parking lot, cursing to himself. Defendant was about 15 feet away from them, and he

was holding a knife. At that point, Thompson’s neighbor (the neighbor) arrived and

parked his car. Thompson introduced the neighbor to Peralta, and they began talking.

Defendant approached the neighbor, with the knife in his hand, cursed at him, and told

him he needed to leave. The neighbor left, and defendant followed him. The neighbor

went into an area of the complex to get away from the situation. Peralta told Thompson

to go inside, since defendant had a knife. Defendant then approached Peralta, and started

cursing at him. Defendant was wielding the knife, and told Peralta to “get the ‘F’ out of

here.” Defendant said he was not “playing” and threatened to kill Peralta. Defendant

         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
looked angry and was waving the knife back and forth. Peralta told defendant he did not

know him and told him to get away from him. Peralta said he did not want to have a

confrontation, and that he was going to get in his car and leave. Peralta backed up toward

his car, and defendant ran toward him and stabbed him in his right arm. Defendant stated

again that he was “not F-ing playing,” while yelling at Peralta. Peralta backed up and

tried to get into his car, when defendant swung the knife at him again and stabbed him in

the abdomen. Peralta eventually escaped from the parking lot. The police located

defendant shortly after the incident. After waiving his Miranda2 rights, defendant

admitted to a police officer that he “stabbed somebody.”

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and two potential arguable issues: (1) whether the court erred in denying

probation without expressly stating it had considered whether this was “an ‘unusual

case[] where the interests of justice would best be served if the person is granted

probation’ (§ 1203, subd. (e))”; and (2) whether the court erred in imposing the upper

term on count 1, in light of defendant’s war-time service in the United States Air Force,

and his various problems, including post-traumatic stress disorder, disability, and anxiety.

Counsel has also requested this court to undertake a review of the entire record.


       2   Miranda v. Arizona (1966) 384 U.S. 436.


                                             3
      We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

      Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                             HOLLENHORST
                                                                                         J.


We concur:


RAMIREZ
                       P. J.


CODRINGTON
                          J.




                                           4